Title: [From Thomas Jefferson to Jean Holker, 17 April 1785]
From: Jefferson, Thomas
To: Holker, Jean


[Paris, 17 Apr. 1785. Entry in SJL reads: “Mr. Holker. Rouen. That my Copying press was shipped. Sep. 24. 1784. on board the Rotham Capt. Brookes at London, bound to Rouen addressed to me in Paris, to his care in Rouen. Acknoleged receipt of his of Mar. 29.” Not found. The information in this letter was based on one from John Page of London to Dr. Edward Bancroft, dated at Leadenhall Street, 28 Feb. 1785 (MHi), reading as follows: “Mr. Jefferson’s Machine was shipt on board the Rotham, Capt. Brookes for Rouen. A Receipt was given for the Case and Mr. Franklyn took it when he paid the Account. It was shipt at the time the Bill of Parcels was dated [in TJ’s hand at foot of text, marked by an asterisk: i.e., Sep. 24. 1784], and directed to the Care of Mr. Holker.” This letter seems to establish Bancroft’s presence in France about the middle of April, and, since he was a British secret service agent who occasionally supplied information to Franklin, it may have been he who was the source of TJ’s remark about the instructions to Dorset (TJ to Monroe, 15 Apr. 1785). See also S. F. Bemis, “British Secret Service and the French-American Alliance,” Am. Hist. Rev., xxix (1924), 474–95.]
